Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3 and 5-10 are pending in a Supplemental Amendment dated 08/11/2022 and acknowledged.
Applicants’ amendments/arguments filed on 07/26/2022 with a request of an After-Final Consideration Pilot Program (AFCP 2.0) are also acknowledged. The Examiner contacted applicant’s representative James P. Zeller on 08/05/2022 to discuss a possible allowability. During the discussions, the Examiner suggested amending claims 1 and 3 while canceling claim 4 wherein the Supplemental Amendment reflects those amendments. Further, PTO-2323 (AFCP result form) is attached indicating that the instant application is in condition for allowance. 
As a result, claims 1-3 and 5-10 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Withdrawn rejections:
Applicant's Response including amendments/arguments filed 07/26/2022 and Applicant’s Supplemental Amendment filed 08/11/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. By way of Applicants’ Response and Examiner’s proposed amendment, the 103 rejection has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 07/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/959127 and 16/959141 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner' s amendment was given in an interview with Attorney James P. Zeller on 08/12/2022.

Amend claim 1
“the hyaluronic acid” in line 3 has been deleted and replaced with --- hyaluronic acid ---.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The applied art including Sun (CN106279726A, of record), Vladimir (RU2582702C1, of record) and Lebreton (US20100028437A1, of record) does not teach dividing the neutralization solution in n partial portions and transferring the same in container containing the gel of crosslinked hyaluronic acid (HA) and subjecting each n container to mixing by rotary mixer. Further the applied art does not teach the method using a single specific neutralization solution comprising 78-98% water, 4-25% HCl, 0.1 to 1.5% buffer agent, and up to 1.5% lidocaine, which makes the method for preparing the hyaluronic acid filler more quickly and enables to better homogenization of the components of the filler, thus, obtaining more stable filler, and on the other hand, the applied art requires at least two successive neutralization steps to add a buffer and lidocaine.  Accordingly, the claimed method is structurally distinct over the applied art alone or in combination. 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3 and 5-10 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613